DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy of Japanese Application No. 2020-072157 was received on 20 April 2021 as required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 31 March 2021 have been considered by the examiner.

Drawings
The drawings filed on 31 March 2021 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
Claim1 is allowed.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance for claim 1 is that applicants claimed invention includes a liquid applying apparatus having a heating device configured to heat the sheet on which the liquid is applied, by the liquid applier; and a post-processing apparatus configured to perform a post-processing operation to the sheet that has passed the heating device, wherein an upstream sheet conveyed after the sheet and located upstream from the post-processing apparatus in a sheet conveyance direction stops in an area other than a heating area of the heating device when the post-processing apparatus performs the post-processing operation on the sheet.
Claims 2-10 are allowed because they depend from Claim 1.

US PGPub 2020/0024092 A1 to Taniguchi discloses a liquid applying apparatus comprising: a liquid applier configured to discharge liquid to a sheet; and a post-processing apparatus configured to perform a post-processing operation to the sheet that has passed the heating device, wherein an upstream sheet conveyed after the sheet and located upstream from the post-processing apparatus in a sheet conveyance direction stops in an area other than a heating area of the heating device when the post-processing apparatus performs the post-processing operation on the sheet (Figs. 1-10).  However, Taniguchi does not disclose a heating device configured to heat the sheet on which the liquid is applied, by the liquid applier.

US PGPub 2020/0317460 A1 to Kakuta et al. discloses a liquid applying apparatus comprising: a liquid applier configured to discharge liquid to a sheet; and a post-processing apparatus configured to perform a post-processing operation to the sheet that has passed the heating device (Fig. 1).  However, Kakuta does not disclose a heating device configured to heat the sheet on which the liquid is applied, by the liquid applier; and wherein an upstream sheet conveyed after the sheet and located upstream from the post-processing apparatus in a sheet conveyance direction stops in an area other than a heating area of the heating device when the post-processing apparatus performs the post-processing operation on the sheet.

US PGPub 2013/0101330 A1 to Yoshida et al. discloses a liquid applying apparatus comprising: a liquid applier configured to discharge liquid to a sheet (Fig. 1 head 14; ¶0036); a heating device (Fig. 1, heater 8) configured to heat the sheet on which the liquid is applied, by the liquid applier (¶0039); and a post-processing apparatus configured to perform a post-processing operation to the sheet that has passed the heating device (Fig. 1; sorter unit 11), and further discloses stopping the sheet at the cutting unit (¶0045), however does not disclose wherein an upstream sheet conveyed after the sheet and located upstream from the post-processing apparatus in a sheet conveyance direction stops in an area other than a heating area of the heating device when the post-processing apparatus performs the post-processing operation on the sheet.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information R etrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853